             Case 2:16-cr-00335-RSL Document 140 Filed 11/16/20 Page 1 of 1




 1                                                            The Honorable Robert S. Lasnik
 2
 3
 4
                          UNITED STATES DISTRICT COURT FOR THE
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6
 7    UNITED STATES OF AMERICA,                   NO. 16-CR-335-RSL
 8                             Plaintiff
                                                  ORDER GRANTING
 9                       v.                       STIPUATED BRIEFING
10                                                SCHEDULE
      BALVINO MACIAS TERAN,
11                            Defendant.
12
13         This Court, having reviewed the Stipulated Motion of the Parties proposing

14 a briefing schedule for the defendant’s motion for reduction in sentence, hereby states that
15 IT IS ORDERED the motion be granted and that the briefing schedule should be as follows:
16         a.        Counsel for the defendant shall file any amended or supplement motion on

17 or before November 30, 2020;
18        b.    The government’s response to the motion shall be filed on or before

19 December 14, 2020; and
20      c.     Any defense reply shall be filed on or before December 18, 2020, and the

21 matter noted for that date.
                         16th day of November, 2020.
          DATED this _____
22
23
24                                                   ROBERT S. LASNIK
25                                                   United States District Court Judge
     Presented by:
26
27 /s/ Helen J. Brunner
   HELEN J. BRUNNER
28 Assistant United States Attorney
     ORDER SETTING BRIEFING SCHEDULE/                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Teran, 16-CR-335-RSL - 1
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
